Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Response to Amendment
Applicant's amendments, filed February 27, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed February 27, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1-4, 6, 7, 10, and 11 are amended. Claims 12 and 13 are cancelled. Claims 21 and 22 are newly added.	
Claims 1-4, 6-11, and 14-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 is dependent on cancelled Claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6-9, 16, and 20 are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Werner et al. (U.S. Patent Application Publication 20050162265 A1, hereinafter “Werner’).

Regarding Claim 1 (Previously Presented), Werner teaches a system comprising: 

a communications system (Fig 1A H-field backscatter generator 100 and Fig 1B magnetic coupling 200 par 0101) configured to communicate a plurality of different states of the light emitted based on the sensed changes of the at least one of color and intensity of the light, wherein the states indicate the sensed changes in the at least one of color and intensity of the light (Fig 1A photoelectric sensor 151 senses light state and changes thereof par 0091, par 0118 the detector 151 senses change in the radiation intensity at least from a level of inactivation of the photocell to a level of activation of the photocell), and wherein the communications system is configured to wirelessly communicate the plurality of states to one or more remote lights (paras 0091,0092 photoelectric sensor 151 detects lighting state [or change thereof, par 0118 the detector 151 senses change in the radiation intensity at least from a level of inactivation of the photocell to a level of activation of the photocell] of the brake lamp and signals the microprocessor 120 to generate a predetermined code for that light state; once the microprocessor 120 generates the predetermined code, it modulates the H-field backscatter signal generator 110 [par 0047 a VLF (very low frequency) oscillator that produces low-frequency electromagnetic radiation in all directions]; the H-field backscatter signal generator 110 receives the predetermined code from the microprocessor 120. Preferably, the carrier signal 190 is a magnetic signal. The generator/modulator 110 modulates/encodes the predetermined code onto the carrier signal and sends the carrier signal 190 containing the predetermined code to the antenna 105 through electrical conductor 119. The antenna 105 broadcasts the signal 190 containing the predetermined brake lamp lighting state code to the magnetic-coupling system 200; par 0056 decoding microprocessor 220 of receiving system 200 within helmet 300 decodes the encoded signal 190 from H-field backscatter generator 100, and upon verifying a pre-determined matching sequence of data, activates lamps 290),
wherein the communicated states are encoded and transmitted to specific remote lights based on the states (par 0079 the lighting state codes may be provided from the factory unique for a given system, and thus specific to the vehicle with which it is installed; par 0059), 
wherein each of the one or more remote lights (Fig 1B par 0062 one or more of the LEDs 291 corresponding to a brake indicator) is located within wireless range of the host vehicle (the mimicking remote lights on the rearward exterior of the wireless receiving helmet [par 0056] are within wireless range of the nearby lighting state sending vehicle, par 0049), or of an operator of the host vehicle, and 
configured to: 
receive the state associated with the remote light (par 0055 magnetic coupling system 200 comprises a demodulator 210 which receives the ongoing lighting state including any change thereof coded signal 190 from H-field backscatter generator 100); 
decode the state associated with the remote light (par 0056 decoding microprocessor 220 decodes the binary data sequence [representing the lighting state] encoded in signal 190); and 
emit light that replicates the host light associated with the remote light based on the state associated with the remote light (par 0056 decoding microprocessor 220 activates lamps 290 par 0049 wherein such [remote] light or lights are made to mimic the operation of another [the host] light or lights that are operating onboard a nearby vehicle, according to the light’s continued or changed state, including according to intensity level change from at least, par 0118, the detector 151 senses change in the radiation intensity at least from a level of inactivation of the photocell to a level of activation of the photocell).

Regarding Claim 2 (Previously Presented), Werner teaches the system of claim 1, wherein the detector includes one of an optical sensor, a photodiode (Fig 1A photocell 151 par 0118), an electrical sensor, an accelerometer, a strain gauge, an infrared (MR) detector, a magnetic field sensor, an electric field sensor, a voltage detector, a current detector, a camera, thermal sensor, visual wavelength sensor, Hall effect sensor, and sensor matched to wavelength.

Regarding Claim 3 (Previously Presented), Werner teaches the system of claim 1, wherein the one or more host lights includes at least one of an incandescent light, a compact fluorescent light (CFL), a Xenon light, and one or more light emitting diode (LED’s) (Fig 1B par 0063 safety lighting comprises a two-dimensional array 292 of LED’s 291).

Regarding Claim 4 (Previously Presented), Werner teaches the system of claim 1, wherein the states include one of an on state and an off state (Fig 1A photoelectric sensor 151 senses light emitted by brake lamp 53 paras 0090,0091 detects lighting/energization or the non-lighting/de-energization state of the brake lamp par 0118).

Regarding Claim 6 (Previously Presented), Werner teaches the system of claim 1, wherein the remote light is located on one of a helmet and clothing of a motorcycle rider (the mimicking remote lights on the rearward exterior of the wireless receiving helmet [par 0056]).

Regarding Claim 7 (Previously Presented), Werner teaches the system of claim 1, wherein one of the remote light and the communications system is powered by at least one of a battery (Fig 1B the remote light unit/system 200 is powered by battery 242 par 0069), solar energy, kinetic energy, and the host vehicle.

Regarding Claim 8 (Original), Werner teaches the system of claim 1, wherein the communications system includes a wireless connection (at least par 0076 a wireless communication link between an H-field backscatter generator and a magnetic coupling).

Regarding Claim 9 (Previously Presented), Werner teaches the system of claim 8, wherein the wireless connection is one of a unidirectional wireless connection (Figs 1A and 1B, par 0050 backscatter generator system 100 transmits signals 190; separate magnetic coupling system 200 receives signals 190 that are transmitted from H-field backscatter generator system 100) and a bidirectional wireless connection.

Regarding Claim 16 (Original), Werner teaches the system of claim 1, wherein the communications system includes a separate transmitter and receiver (Figs 1A and 1B, par 0050 backscatter generator system 100 transmits signals 190; separate magnetic coupling system 200 receives signals 190 that are transmitted from H-field backscatter generator system 100).

Regarding Claim 20 (Previously Presented), Werner teaches the system of claim 1, wherein the communications system is configured to verify that the light state is received from an authenticated address (par 0079 the lighting state codes may be provided from the factory unique for a given system, and thus specific to the vehicle with which it is installed; par 0059 to ensure that the magnetic signal 190 received by magnetic coupling 200 onboard helmet 300 originated from the desired vehicle H-field backscatter generator 100, the decoding microprocessor 220 of the magnetic coupling 200 [authenticates the sender “address’ as it] compares the received codes from any particular generators 100, 101, and 103 of motorcycles 50, 51, and 53 nearby (i.e. within transmission/receiving range) to a stored code).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werner in view of Hayden (US Patent 5910764 A).

Regarding Claim 15 (Original), Werner teaches the system of Claim 1. However, Werner appears not to expressly teach wherein the communications system includes a wired connection (50, See e.g. Column 3, Lines 53- 61).
Hayden teaches wherein the communications system includes a wired connection (50, See e.g. Column 3, Lines 53-61).
It would have been obvious to one having ordinary skill in the art to optionally configure the communications system taught in Werner to include, as taught in Hayden, a wired connection, to allow for a simplified or low-cost system model.


Claim 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werner in view of Cohen et al US 20110051400 A1.
Regarding Claim 17 (Original), Werner teaches the system of Claim 1. However, Werner appears not to expressly teach wherein the communications system includes a transceiver.
Cohen in e.g. [0022) teaches wherein a communication system includes a transceiver in order for a vehicle system to communicate with a lighting module wirelessly and also to render the motorcycle and rider more visible on the road (See e.g. ABSTRACT, [0018)).
It would have been obvious to one having ordinary skill in the art to implement the system and the communication system taught in Werner to include a transceiver, as taught in Cohen, in order for a vehicle system to bi-directionally communicate with a lighting module wirelessly with acknowledgements and status for higher reliability.
Claims 10-11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werner in view of Baumann et al US 20100147215 A1.


Regarding Claim 10 (Previously Presented), Werner teaches the system of Claim 8. However, Werner appears not to expressly teach wherein the wireless connection includes at least one of a BLUETOOTH, WiFi, DSRC, V2V, V2I, ANT+, low energy protocols, Zigbee, DASH7, authenticated digital low energy, and 802.1lxx connection.
Baumann in e.g. [0036] teaches wherein a wireless connection includes at least one of a BLUETOOTH, WiFi, DSRC, V2V, V2I, ANT+, low energy protocols, Zigbee, DASH7, authenticated digital low energy, and 802.1lxx connection (See "Bluetooth," [0037]) in order for a wireless connection to operate under a widely used protocol with proven reliability.
It would have been obvious to one having ordinary skill in the art to implement
the wireless communication taught in Werner to comprise a BLUETOOTH connection, as taught in Baumann, in order for the wireless connection to operate under a widely used and reliable protocol.
Regarding Claim 11 (Previously Presented), Werner teaches the system of Claim 8. However, Werner appears not to expressly teach does not explicitly disclose wherein the wireless connection utilizes at least one wideband, single narrowband, and multiple narrowband radio frequency (RF) link.
Baumann in e.g. [0037] teaches wherein a wireless connection includes at least one wideband, single narrowband, and multiple narrowband radio frequency link (See [par. [0037]), in order to provide operable communication at low energy levels.
It would have been obvious to one having ordinary skill in the art to implement the wireless connection taught in Werner to utilize at least one wideband radio frequency link, as taught in Baumann, in order to provide operable communication at low energy levels.
Regarding Claim 18 (Original), Werner teaches the system of Claim 1. However, Werner appears not to expressly teach wherein the communications system is configured to hop between multiple frequencies.
Baumann in e.g. [0037] teaches wherein a wireless connection includes a BLUETOOTH connection in order for a wireless connection to operate under a widely used and reliable protocol and connection (Bluetooth utilizes frequency hopping that reduces noise and provides communication security).
It would have been obvious to one having ordinary skill in the art to implement the wireless communication system taught in Werner to hop between multiple frequencies, as taught in Baumann, in order for the wireless connection to operate under a widely used and reliable protocol that provides security and reduces noise.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werner and Baumann as applied to claim 13 above, and further in view of Oba US
20100090820 A1.


Regarding Claim 14 (Original), Werner in view of Baumann teaches the system of Claim 13. However, Werner appears not to expressly teach wherein the multiple narrowband RF links include a first RF link operating at about 315 Mhz and a second RF link operating at about 433 MHz.
Oba in [0076] teaches wherein the multiple narrowband RF links include a first RF link operating at about 315 Mhz and a second RF link operating at about 433 MHz in order for the RF communication to be operable at conventionally used frequencies.
It would have been obvious to one having ordinary skill in the art to implement multiple narrowband RF links taught in Werner/Baumann to include a first RF link operating at about 315 Mhz and a second RF link operating at about 433 MHz, as taught in Oba, in order for the RF communication to be operable at conventionally used frequencies.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werner in view of Howard et al US 20120306641 A1.
Regarding Claim 19 (Original), Werner teaches the system of Claim 1. However, Werner appears not to expressly teach wherein the communications system is configured to utilize a key-coded wireless signal.
Howard in e.g. [0055] teaches wherein the communications system is configured to utilize a key-coded wireless signal (See e.g. "CDMA," [0055], code division multiple access wireless communication is key coded). 
It would have been obvious to one having ordinary skill in the art to implement the communication system taught in Werner to include a wireless signal comprising a key coded wireless signal, in order to provide additional security.


Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 21:
	While closest prior art Werner (20050162265 A1) and Howard (20120306641 A1) teach portions of the limitations of independent Claim 21, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 21, namely “wherein the keycoded wireless signal is based on the license plate of the vehicle” in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 22:
	While closest prior art Werner (20050162265 A1) and Howard (20120306641 A1) teach portions of the limitations of independent Claim 22, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 22, namely "wherein communication links are established by a smartphone of an operator or passenger” in combination with all other limitations of the claim and of claims on which the claim depends.

Response to Arguments
Applicant's arguments filed February 27, 2022 have been fully considered but they are not persuasive. 
Applicant’s argues with respect to claim 1 that “Werner discloses providing lighting state codes at Paragraph 0079. Further, Werner teaches outputting a predetermined lighting sequence (See Paras. [0062] — [0067] of Werner. However, there is no disclosure in Werner of the aforementioned features of amended Claim 1 of replicating a host light based on sensed changes in at least one of color and intensity of a host light. No where is there disclosure of “following” the host lights. Werner teaches against this by concentrating on presenting a predetermined sequence of lighting events such as flashing patterns, duty cycles and stored responses. There is no mention of following a host light or storing the many patterns and flashing of all lights of all brands of vehicles. Werner may simulate some lighting scenarios but does not follow a host lighting system.”
Examiner respectfully notes that the current claim language contains no mention of “following” the host lights or storing the many patterns and flashing of all lights of all brands of vehicles, beyond “a plurality of different states of the light emitted based on the sensed changes of the at least one of color and intensity of the light”, and submits that Werner, merely by replicating a vehicle light’s on and off states as they occur, teaches “a plurality of different states of the light emitted based on the sensed changes of the at least one of color and intensity of the light” as recited by amended claim 1, though apparently not described with a granularity of intensity beyond a photocell triggering level, and a non-triggering level. US 5910764 to Hayden similarly teaches such a motorcycle brake light state change sensing threshold. Other similar vehicular light replication systems, such as US 6556917 to Wawra et al. provide sensing systems that sense changes in, e.g., a first light’s color, and sends signals allowing replication of the change at a second light. 
As such, the rejection of Claim 1 is maintained. The rejections of claims dependent on Claim 1 are similarly maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5910764 to Hayden; US 6556917 to Wawra et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624